Appeal from an order of the Children’s Court, Rensselaer County, adjudging appellant a juvenile delinquent and committing him to the State Agricultural and Industrial School at Industry. The appellant denies the acts of molestation and annoyance of which he is accused; but the order is based on proof which, if accepted by the Judge who tried the ease, would justify finding the occurrence of the facts alleged. We find no legal basis for interfering with the judgment of the Children’s Court Judge in this respect. In deciding what remedial care should be given the appellant, consideration was given to his school record and his general record, and it will be assumed that the school at Industry is the facility most nearly appropriate to this boy’s needs and requirements, presently available in the State school system. These reasons lead us to affirm the result. Order of the Children’s' Court unanimously affirmed. Present •— Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.